DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed December 29, 2020 have been entered.

ALLOWANCE
Applicant’s arguments, see pages 5, filed 12/29/2020, with respect to claim 1 and 4-12 have been fully considered and are persuasive.  The rejection of claims 1 and claims 4-12 has been withdrawn. 

Claims 1 and claims 4-12 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Nomura et al. (20020135901 A1) discloses as in claim 1 and 12, a lens apparatus comprising: 
a plurality of lens holders ;
 a first cam barrel , a second cam barrel, and a third cam barrel each having a cam groove configured to move at least one of the plurality of lens holders in an optical axis direction, 
wherein the first cam barrel  is located outside the second cam barrel and the third cam barrel, and the second cam barrel is located outside the third cam barrel, and 

The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “the rotation angle of each barrel satisfies the expression:
 ϴ1> ϴ2> ϴ3,
also the first rotation angle converter includes a first linear movement barrel and converts a rotational movement of the first cam barrel into a linear movement of the first linear movement barrel and a linear movement of the first cam barrel into a rotational movement of the second linear movement barrel and the second rotation angle converter includes a second linear movement barrel and converts rotational movement of the second cam barrel into a linear movement of the second linear movement barrel and a linear movement of the second cam barrel into a rotational movement of the third linear movement barrel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 22, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872